Citation Nr: 1734320	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-07 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for low back disability, to include as due to bilateral foot disability.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.    

The Veteran testified before the undersigned during a Travel Board hearing in February 2017.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral foot disability is etiologically related to her military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for bilateral foot disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Bilateral Foot Disability Factual Background

The Veteran contends that her bilateral foot disability began during active service and that her bilateral foot disability was caused by her military boots and shoes and nylon socks.  

A review of the service treatment records (STRs) show that the Veteran had reported experiencing feet pain for two months.  The record noted an assessment of stress and rubbing against boot.  A June 1974 enlistment examination noted the Veteran's feet were normal on clinical evaluation and the Veteran had denied any foot trouble.  A separation examination was not associated with the claims file.  As indicated by the numerous failed attempts to retrieve the Veteran's complete STRs, the Board notes that only an incomplete copy of the STRs has been associated with the claims file.  See August 2, 2016 Correspondence on Final Attempt Letter for missing STRs.  

Post-service private treatment records show that in November 1980, the Veteran requested and was referred to see a foot specialist for her bilateral bunions.  

A December 1980 private treatment record noted the Veteran's increasingly painful bunions.  

A January 1981 private treatment record noted that in a podiatry appointment the Veteran was seen for her painful bilateral bunions.

A January 1982 private treatment record noted that during a podiatry appointment the Veteran reported that she needed a slip authorizing leather safety shoes for work and that the Veteran was scheduled for bunionectomy but recently found out that she was pregnant.  

A January 1984 private treatment record noted the Veteran was scheduled to have foot surgery two years ago but was unable to have the surgery.  Thus, she did not return.  The Veteran reported painful feet and how she wanted to get back to seeing the podiatrist.  The Veteran reported that her work required safety shoes which caused more pain.  She reported that it was mainly her first metatarsophalangeal joints and heels that hurt.  The provider noted bilateral bunions and heels tender to palpation.  

A February 1984 private treatment record noted the Veteran was last seen by the reviewing provider 18 months ago for complaint of bunions.  The provider noted that the Veteran had been pregnant at the time for surgery and as such, the surgery was deferred.  The Veteran reported that her feet still hurt and reported she wanted her bunions fixed.  The Veteran reported she had to wear safety shoes at work and they always hurt.  The provider noted bilateral bunions, flexible first MPs, and no crepitus.  

An April 1984 private treatment record noted the Veteran's history of hallux valgus and bilateral bunions and an impression of bilateral bunions.  The record noted the Veteran had been under the care of podiatry and was undergoing surgery because of the severe pain in both her feet.  

A subsequent April 1984 private treatment record noted the Veteran's underwent bilateral bunionectomies.  

A June 1990 private treatment record noted tinea pedis in the right foot.  

An August 1997 private treatment record noted a past surgical history of callus removal.  

An August 1999 private treatment record noted the Veteran's bilateral foot pain with callus plantar surfaces.  The record noted thick areas of callused epidural at M-P joints and also edge of heels.  The record noted the Veteran worked at a standing job and recommended wearing sneakers with support for relief.  The record assessed calluses.  

An October 2003 private treatment record noted rule out foot fungus, left foot pain, and additional feet issues, involving blisters, toenail, and needing arch support for the feet.

A July 2006 private treatment record noted x-rays of the left foot revealed second through fourth hammertoe deformities, with degenerative narrowing present at the first metatarsophalangeal joint, and a small posterior calcaneal spur.  

A subsequent July 2006 private treatment record noted x-rays of the right foot revealed medial angulation of the fifth toe with early joint space narrowing and/or articular margin spurring at the first metatarsophalangeal joint and a low-level sclerotic area in the posterior aspects of the calcaneus which may represent a bone island.  The report noted an impression of degenerative arthropathy right first metatarsophalangeal joint and also noted second through fifth hammertoe deformities.   

An August 2006 private treatment record noted the Veteran was seen for bilateral foot pain.  The record noted the Veteran had bilateral sub second pain for many years that had been progressively getting worse.  The record noted an assessment of sub second capsulitis.  The record also noted that the Veteran asked whether the military or Kaiser was responsible for her foot pain.  The record noted the Veteran had explained at length that she inherited her foot type which was made worse by activity, like boot camp, and that she had proper treatment to relieve her bunion pain.  

A December 2006 VA treatment record noted the Veteran complained of pain in the sole of both her feet for many years, to include corns and calluses.  

A February 2007 VA treatment record noted the Veteran had bilateral bunionectomy in 1982 via Kaiser with improved function.  The Veteran reported that she was glad she had both feet done at the same time because she would not have done it again since it was too much pain.  The record noted however, that her plantar calluses were not resolved.  The record noted an assessment of callus and "plantar-flexed second rays vs. inadequate plantar correction from bunionectomy."  

The Veteran submitted a detailed statement, dated March 19, 2011, in support of her claim.  The Veteran stated that her feet problems occurred from the beginning of her enlistment in the Army.  She reiterated a military medical record that stated an assessment of stress and rubbing against foot and that the pain existed for two months from the date of the visit.  The Veteran indicated her foot problems occurred throughout her service and have continued since then.  The Veteran stated that the cause of her bilateral foot problems stemmed from her military boots and military dress shoes.  She stated that she wore her military footwear eight hours a day, five days a week.  She indicated she wore her military footwear during physical exercise classes, while marching, walking, jumping, standing at parade rest, during assigned work duties, while practicing combat training, and while in active duty and during reserve time.  The Veteran stated that she wore her military foot wear in South Carolina's unpredictable rain showers and in the hot humid sun, on the hard street pavement, and in the rough terrain carrying a 60 pound duffel bag on her back while carrying a M16 rifle.  The Veteran stated that her ill-fitted, tight, and cheap leather military footwear put continual stress on her feet and that the shoes had rubbed against her toes daily, which caused bunions on the sides and soles of her feet.  The veteran stated that the force of the shoes squeezed her toes so tightly that it damaged the nerve in the center of the sole of her feet which caused continual discomfort and extreme pain.  The Veteran stated that the spurs on the heel of her feet were created by the continual running, jumping, walking, and standing on her feet during physical education exercise and daily duties while wearing her military issued boots and dress shoes.  She stated that she wore her boots while conducting assigned KP duties where she would stand for hours washing pots and pans that outweighed her.  She stated also that her heel throbbed during then.  She stated her feet had continued to throb in pain.  The Veteran stated that the standard issued military boots and military dress shoes and nylon stockings were like an incubator that made her feet sweaty and itchy, which created a strong offensive smelling odor.  The Veteran stated the shoes and stockings resulted in a fungus between her toes and the soles of her feet were painful and irritating.  The Veteran indicated that she was once in so much foot pain that the military doctor at the dispensary in South Caroline gave her a medical release to wear sneakers and white socks for approximately two weeks.  The foot pain developed from a fungus and the sides of her feet were hurting from wearing her tight fitted military footwear.  The Veteran indicated that throughout her military career, she had gone to the dispensary on many occasions to get medical help for her feet problems but was turned away with a bandage.  

Veteran further stated in the March 2011 statement that she had calluses removed from the sides of her feet because that area became extremely sensitive to the touch and the daily sharp shooting pain became unbearable.  The Veteran indicated that she still had sharp pain on the sides of her feet periodically.  The Veteran stated that she had gone to the Mather AFB Hospital to have the soles of her feet examined and the doctor shaved the soles of her feet.  The Veteran indicated she was provided at that time with a surgical knife so she could shave the area herself.  She indicated that she shaved the calluses from the soles of her feet once a month with a razor to relieve the pressure off the center nerve bone and described it as very dangerous and painful.  The Veteran also stated to this day that she applied Tinactin Antifungal Cream twice a day to her feet to control the itching and inflammation of the fungus.  She stated she had to wear white socks every day and that she could not wear nylon stockings or high heeled shoes because the nylon stockings triggered the fungus and the high heel shoes placed stress on her feet that would pinch the nerve between her toes causing throbbing pain and numbness in the soles of her feet.  The Veteran stated that it was hard for her to stand for prolonged periods of time and that she experienced throbbing in her legs and her spurs hurt.  The Veteran reported she had irritation of the nerve, sharp pain and burning, and sometimes lacked feeling under the soles of her feet.  The Veteran also indicated that after 30 minutes, the soles of her feet went numb.  The Veteran reported that during her service in the army, she was stationed at Fort Jackson, South Carolina, Fort Gordon, Georgia, and Heidelberg, Germany, and her National Guard service was at the Sacramento National Guard and Mather AFB.

The Veteran was provided a VA examination in May 2012.  At examination, the Veteran reported that she developed bilateral foot pain in 1974 while in basic training.  She reported that she was seen by the clinic and was told that she was given permission to be out of her boots for two weeks.  The pain worsened when she wore her dress military shoes and the pain continued with any of the military shoes.  The Veteran indicated the pain was in the balls of her feet and she also developed bunions.  The examiner noted that after the military, the Veteran had bilateral bunionectomies in 1984 with Kaiser.  The Veteran indicated the surgery helped with the pain from the bunions, but the pain in the balls of each foot continued.  The Veteran reported that she was seen by podiatry at Kaiser for many years.  The Veteran indicated she had been using "OTC inserts" and stated that Kaiser did not give her any orthotics.  The Veteran indicated the pain was predominantly in the balls of her feet, but after standing too long, she had pain traveling up both legs to her hips and lower back.  The Veteran also indicated she had heel pain bilaterally and the pain was constant, sharp, and moderate.  The Veteran indicated that at times the pain was present at night when she was in bed.  The Veteran indicated the pain was worse with standing, walking, running, driving - anything that placed pressure on her feet.  The Veteran reported that she treated the pain with rest and elevation and medication.  

The May 2012 VA examiner noted that an x-ray report of the feet revealed mild degenerative joint disease of the first metatarsophalangeal joints, and hammertoe deformities of the second through fifth digits, left more advanced than the right.  The examiner noted diagnoses of metatarsalgia, hammertoes, and bunions.  After examination, the examiner opined that the Veteran's bilateral foot condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that there was only one clinic visit noted for right foot pain in the military medical records and there were no other mention of foot pain found.  The examiner also noted the Veteran had bilateral bunions four years after her military service.  

December 2012 VA treatment records noted the Veteran had bilateral foot pain and noted the Veteran had pes planus, metatarsalgia, and excessive foot pronation bilaterally.

An October 2013 VA treatment record noted the Veteran was seen for bilateral fore foot pain.  The record also noted a December 2012 x-ray report of the feet that revealed minimal hallux valgus and soft tissue prominence over dorsal aspects of the forefoot.  The record noted an assessment of metatarsalgia, pes planus, mild plantar fasciitis, and excessive foot pronation bilaterally. 

A September 2014 VA treatment record noted the Veteran was treating her feet for a fungal infection and noted a medical history of ongoing feet pain.  

The Veteran's sister, P.F., submitted a notarized statement, dated December 31, 2014, in support of the claim.  P.F. stated that the Veteran did not have her present medical disabilities prior to entering the U.S. Army.  P.F. stated that the Veteran had verbally communicated with her on many occasions, starting in or around August 1974, about the pain and suffering she experienced while wearing her military issued boots and dress shoes.  P.F. stated that the Veteran was having chronic pain in her feet because the military issued hard leather narrow boots and narrow patent leather dress shoes that were inadequately fitted.  P.F. indicated that the Veteran described both the boots and the patent leather dress shoes as being constructed for narrow feet and not for her wide feet.  The Veteran also had complained to P.F. on several occasions that the material of both footwear made her feet break out in a rash so that she always had to wear white socks and no stockings.  P.F. indicated that the Veteran stated on more than one occasion that the military issued footwear were constricting the movement of her feet, especially her toes, putting severe pressure on the nerves in the feet.  P.F. indicated that the Veteran described the pain as shooting pins and needle with uncontrollable throbbing in her feet, along with feeling like she was walking on hard concrete.  P.F indicated that the Veteran often characterized the feeling of wearing the military issued shoes as if she was wearing footwear with no shoe sole insert cushions.  P.F. stated that the Veteran never complained of foot pain during their childhood or prior to her military service.  P.F. indicated that during the Veteran's time in the military, she recalled speaking to the Veteran regarding her efforts to address her pain.  The Veteran told P.F. that she went to the military clinic regarding her feet pain but relayed to P.F. that the military doctors informed her they could not do anything to address her ongoing concerns about the pain she was experiencing.  P.F. indicated the Veteran explained that her foot pain continued throughout her military tenure and throughout the years had continued to describe the lingering pain in her feet, lower back, and the permanent nerve problems in her feet.  P.F. concluded that to that day, the pain the Veteran experienced while in the military is still a facet in the Veteran's daily life.  

A January 2015 and March 2015 VA treatment record noted that the sole of the Veteran's feet hurt.  

VA treatment records through 2016 noted the Veteran's continued foot pain.  

The Veteran was provided another VA examination in August 2016.  At examination, the examiner noted the date of onset of symptoms as August 24, 1974.  The Veteran reported that her foot condition began while in basic training due to poorly ill-fitting service shoes and combat boots.  The Veteran indicated she had multiple changes of shoes with no proper fitting and was told to take what she got.  The Veteran indicated the condition had progressively gotten worse since the issue of her military footwear and that she continued to have problems since basic training.  She reported she had since had surgery on her feet.  

The August 2016 VA examiner diagnosed in both feet the following: flat foot, metatarsalgia, hammer toes, foot pronation, and bunions.  After examination, the examiner opined that the Veteran's bilateral foot condition was less likely as not due to or the result of her reported injuries in service.  The examiner's rationale was that the opinion was based on a complete claims file review, review of all the available medical records, and current peer reviewed medical literature.  The examiner then listed the Veteran's in-service complaints in the STRs without any elaboration.  The Board notes that although the examiner gave a negative nexus opinion, he checked the box which indicated a positive opinion, specifically that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  

A September 2016 VA addendum clarified that it was clear the August 2016 VA examiner, based on the rationale, intended to mark the "less likely than not" box on the worksheet for the bilateral foot condition and that it was at least as likely as not that the incorrect box was marked on due to a simple clerical error.

In a January 2017 private treatment record, the reviewing podiatrist noted the Veteran was seen for bilateral foot pain.  The record noted the Veteran's chronic bilateral foot pain had been present for many years, dating back to 1974 and was getting progressively worse.  The record noted the Veteran was involved in military training for six years many years ago and that the Veteran first noticed the bilateral foot pain during her military training.  The record noted the Veteran subsequently underwent bilateral bunion corrections at Kaiser back in 1984 to treat her foot pains.  The Veteran reported that ever since her surgeries and military training, her feet have never felt the same and her pain is chronic.  The Veteran reported her pain was worse with walking and prolonged standing.  The Veteran also reported she had chronic low back pain.  For relief, the record noted she had tried custom shoes, cam-walker immobilization, and inserts.  The Veteran denied acute trauma to bilateral feet.  The provider noted a review of the patient's past medical history.  After a podiatry examination, the reviewing podiatrist assessed bilateral second and third metatarsophalangeal joint capsulitis, bilateral plantar fasciitis, bilateral gastrocnemius equinus, radiculopathy, and opined that it was probable that the Veteran's previous military training caused her the bilateral foot pain that eventually she needed to have a surgery for.  

At the February 2017 Board hearing, the Veteran stated that she noticed problems in both feet during active service.  She indicated that her boots were too tight and that the boots squeezed her toes together because she had wide feet.  She indicated that her boots were narrower than her feet.  The Veteran also indicated she had high arches which caused problems with her feet.  She also indicated that she noticed the toe next to her big toe is longer so it was squished, causing more problems on the sole of her feet.  She indicated that she did not want to risk being dismissed for complaining until it caused her severe pain.  She reported that it got too much for her and she had to go to the dispensary.  However, when she went to the dispensary, she was told the boots would loosen up and was advised to walk in them, jump in them, however to make the shoes loosen up.  The Veteran stated this advice caused more damage to her feet.  The Veteran indicated she was allowed off for some weeks because the pain of the boots became too much and so she had to wear sneakers, which helped.  She then indicated she was "back on" and that the dress shoes were no better.  She indicated the sneakers were a profile but that the military was never able to find her complete medical records from service to confirm this profile.  The Veteran confirmed that she had issues with her feet from the beginning, during active duty.  She stated that before she went into the military, her feet were nice.  The Veteran indicated she had to wear her dress shoes every day when she was in Europe on active service because she worked in the command center and stated that an imprint of a callus developed in her dress shoes.  The Veteran indicated she went to the National Guard after active service and continued to have issues with her feet.  She indicated that she had tried to go to the dispensaries in the National Guard but that she was always dismissed.  She indicated that when she could not take it anymore, she left for a job where she had insurance.  Thereafter, she had foot surgery in 1984.  She indicated her attempts to retrieve her missing treatment records.

Bilateral Foot Disability Analysis

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, the most recent August 2016 VA examination of record has noted the Veteran's bilateral foot disability, to include flat foot, metatarsalgia, hammer toes, foot pronation, and bunions.  Thus, the Veteran clearly has a current diagnosis and the remaining question is whether her bilateral foot disability manifested in service, within one year of service, or is otherwise related thereto.  

The Veteran's STRs show the Veteran had complained of feet pain for two months and noted an assessment of stress and rubbing against boot.  Thus, the Board finds that in-service incidents have been adequately identified.  Therefore, the remaining Shedden inquiry is whether there is a causal connection between the claimed in-service disease or injury and the current disability.  

After having reviewed the record and weighed the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral foot disability was incurred in or related to her injuries during active service.  The Veteran has submitted detailed correspondence regarding the continuity of her bilateral foot disability symptomatology since active service and the Board finds these statements credible as they have been supported by and have remained consistent with the evidence of record and her sister's buddy statement.  In addition to the sister's detailed statement reporting the Veteran's continued foot issues since active service, the Board highlights the August 2006 private treatment record that noted the Veteran's complaints of bilateral foot problems since boot camp during active service.  The statements in the August 2006 private treatment record was noted almost two years prior to the commencement of the Veteran's present claim, thus, lending further credibility to the Veteran's statements regarding the continuity of symptomatology of her bilateral foot disability.  

Furthermore, the Veteran has provided a January 2017 private treatment record noting a treating podiatrist's statement that has established a nexus between her bilateral foot disability to the injuries she sustained in active service, specifically opining that it was probable that the Veteran's previous military training caused her the bilateral foot pain that eventually she needed to have a surgery for.  The Board acknowledges the May 2012 and August 2016 VA examiners' negative nexus opinions.  However, the Board finds these opinions inadequate.  The May 2012 VA examiner did not have the opportunity to consider subsequently submitted evidence in support of the claim, to include the Veteran's sister's December 2014 detailed statement and the January 2017 positive opinion.  Additionally, the May 2012 VA examiner's rationale failed to account for the aforementioned August 2006 private medical treatment record noting the Veteran's statements of a continuity of feet related symptoms since boot camp in active service.  The May 2012 VA examiner's rationale was also based on an erroneous fact that there was only one clinic visit noted during active service for right foot pain.  The record in question actually indicated the Veteran had feet pain for two months, not just an incident of right foot pain.  Considering the examiner did not and could not consider all the relevant evidence of record, the Board finds the May 2012 VA examiner's opinion no longer adequate.  The Board finds the August 2016 VA examiner's opinion is inadequate as well due to the lack of a sufficient rationale.  The examiner only referenced a review of the claims file, a review of all the available medical records, and a review of current peer reviewed medical literature as a basis for the opinion.  Although the examiner listed the Veteran's treatment during active service from the incomplete STRs, the examiner failed to consider the evidence of record supporting the Veteran's claim of continued feet-related issues since active service.  Thus, the Board finds the May 2012 and August 2016 VA examiners' opinion of low to no probative value.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the record shows that it is at least as likely as not that the Veteran's bilateral foot disability manifested in active service and continues to this day.  Therefore, service connection is warranted for bilateral foot disability.  


ORDER

Entitlement to service connection for bilateral foot disability is granted.


REMAND

Regarding the Veteran's low back disability, the Veteran contends that the condition is secondary to her bilateral foot disability.  A review of the record shows that the Veteran was afforded a VA examination in August 2016.  The Board notes that the examiner's opinion is inadequate as there was an insufficient rationale.  The VA examiner opined that the Veteran's back condition was less likely as not proximately due to or the result of the Veteran's claimed service-connected condition.  The examiner's rationale was that the opinion was based on a complete review of the claims file, a review of all the available medical records, and a current peer reviewed medical literature.  The examiner then listed the Veteran's treatment during active service from the incomplete STRs.  As there was not an actual explanation for the reasoning of the opinion, the Board finds the opinion is inadequate.  The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one, or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  As such, another examination is warranted.

The Board has deemed the August 2016 VA examiner's opinion inadequate.  Nevertheless, in the interest of clarification, the Board notes that although the examiner gave a negative nexus opinion, he checked the box which indicated a positive opinion, specifically that the claimed condition was at least as likely as not proximately due to or the result of the Veteran's claimed service-connected condition.  A September 2016 VA addendum clarified that it was clear the August 2016 VA examiner, based on the rationale, intended to mark the "less likely than not" box on the worksheet for the low back condition and that it was at least as likely as not that the incorrect box was marked on due to a simple clerical error.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any low back disability.  The examiner must review the Veteran's claims file and this remand in connection with the examination.  All indicated studies should be completed.  Additionally, the examiner must consider statements regarding continuity of symptoms.

The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back disability is etiologically related to the Veteran's service?  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was caused or aggravated (permanently worsened beyond the natural progress of the disability) by the service-connected bilateral foot disability?

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


